      Case 2:20-mc-00871 Document 4 Filed on 12/11/20 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                December 11, 2020
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

WILLIAM LEE GRANT, II,                       §
                                             §
        Petitioner,                          §
VS.                                          §   MISCELLANEOUS NO. 2:20-MC-871
                                             §
JAMES A BAKER III, et al.,                   §
                                             §
        Respondents.                         §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Before the Court is Magistrate Judge Jason Libby’s Memorandum and

Recommendation (M&R). (D.E. 2). The M&R recommends that the Court deny Plaintiff

William Lee Grant II’s Application to Proceed In Forma Pauperis (D.E. 1) because:

       (1) the claims listed in the complaint are frivolous; (2) there is no
       connection to, or jurisdiction in, the Corpus Christi Division of the
       Southern District of Texas; (3) Petitioner simultaneously filed similar
       complaints in both the Laredo (5:20-cv-131) and McAllen (7:20-cv-232)
       Divisions of the Southern District of Texas; and (4) United States District
       Judge Andrew Hanen has previously held that, for reasons of comity,
       Plaintiff should not be allowed to file a civil suit in this District until he
       pays the fees owed in the Central District of Illinois.

(D.E. 2); see Grant v. U.S. Dep’t of Def., No. 4:19-mc-1677 (S.D. Tex. June 12, 2019)

(Order Denying Plaintiff’s Application to Proceed In Forma Pauperis).

       The parties were provided proper notice of, and the opportunity to object to, the

Magistrate Judge’s M&R. See 28 U.S.C. § 636(b)(1); FED R. CIV. P. 72(b); General

Order No. 2002-13. Plaintiff filed a “Response to [the] Memorandum and

Recommendation,” dated as being mailed on September 4, 2020. (D.E. 3-1). The Court

construes Plaintiff’s response as objections to the M&R and, after review, Plaintiff’s
1/2
      Case 2:20-mc-00871 Document 4 Filed on 12/11/20 in TXSD Page 2 of 2




objections are OVERRULED. (D.E. 3).

       Having carefully examined the proposed findings and conclusions of the M&R,

the record, the applicable law, and having made a de novo review of the portions of the

M&R to which Plaintiff’s objections were directed, 28 U.S.C. § 636(b)(1), the Court

ADOPTS the M&R in its entirety. (D.E. 2). Accordingly, the Court DENIES Plaintiff’s

Motion to Proceed In Forma Pauperis. (D.E. 1).



       SO ORDERED.



                                                 DAVID S. MORALES
                                                 UNITED STATES DISTRICT JUDGE


Dated: Corpus Christi, Texas
      December 11, 2020




2/2
